NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MOTIVA, LLC,
Appellamf,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
NINTENDO CO., LTD. AND NINTENDO OF
AMERICA INC., °
Interuenors.
2012-1252
On appeal from the United States International Trade
Con1mission in Ir1vestigation No. 337-TA-743.
ON MOTION
ORDER
Upon consideration of Nintendo Co., Ltd. and Nintendo
of America Inc.’s unopposed motion for leave to intervene,
I'1‘ ls ORDERED THA'F:

MOTIVA V. ITC
The motion for leave to intervene is
vised official caption is reflected ab0ve.
2
granted The re-
FoR THE CoURT
APR 1 1 2012
/S/ J an Horbal__\[
Date J an Horba1y
Clerk
cc: Christopher D. Banys, Esq.
C1ark S. Cheney, Esq.
Mark S. Davies, Esq.
s21
FlLED
. . count oF APP£A\.s ma
u sms renew macon
APR 11z012
JAN HOF\BALV
` C\.ERK